DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1-4, 6-13, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2012/0159880 (hereinafter “Veilleux”), in view of United States Patent Application Publication No. US 2005/0069698 (hereinafter “Eubanks”), in view of United States Patent Number 6,235,365 (hereinafter “Schaughency”), and further in view of United States Patent Number 5,068,304 (hereinafter “Higuchi”).Regarding claims 1, 4, 6, 9, 11-13, 16, 18-21 	Veilleux teaches a structural glazing tape 100 comprising a polymer foam layer 102 comprising an ethylvinyl acetate foam (elastic porous layer), and a barrier layer 112 made of a polymer (polymeric layer) disposed on and covering a first major surface 106 of the polymer foam layer (elastic porous layer) 102 (paragraphs [0023] and [0024]). 	Veilleux teaches an adhesive layer 108 disposed on a second major surface 104 of the polymer foam layer (elastic porous layer) 102 opposite the barrier layer (polymeric layer) 112 (paragraph [0023] and Figure 1). 	Veilleux teaches a release layer (liner) 110 disposed on a major surface of the barrier layer (polymeric layer) 112 opposite the first major surface 106 of the polymer foam layer (elastic porous layer) 102 (paragraph [0023] and Figure 1).  Veilleux also teaches the release layer 110 comprises a composition immiscible with the adhesive layer so as to permit the separation of the release layer 110 from the adhesive layer 108 when unwound from a roll during application (paragraph [0028]).  	Veilleux does not explicitly teach the release layer (liner) is water vapor 110 of Veilleux, and substituting the composition of the release layer 110 of Veilleux with the compositions of the release layer (paper, polyester, polyolefin, polypropylene, etc., including an optional coating comprising a polyolefin thereon), as suggested by Eubanks, motivated by the desire to form a conventional release layer for facilitating the unwinding of the multilayered tape from an adhesive layer from a roll, comprising the compositions listed by Eubanks as being known in the art as being 14 is releasably attached to the membrane 10, where the release sheet liner is adjacent to, or directly attached to, a first major face of the adhesive layer 12 (column 2, lines 44-49).  Schaughency teaches at least one string 16, or a plurality of strings, are positioned beneath the release sheet liner 14, and the at least one string 16 cuts the release sheet liner 14 into smaller portions when said at least one string 16 is pulled away from the adhesive layer 12, thereby facilitating selective removal of the release sheet liner 14 (column 2, lines 49-53).  Schaughency teaches exemplary release sheet liners may comprise waxed or siliconized (coating composition) paper or plastic films (liner) (column 3, lines 24-26).  Schaughency also teaches a portion of the release sheet liner 14 may be cut by the string 16, where a portion of the release sheet liner is removed, such that an uncut portion of the release sheet 14 can be removed at a subsequent time (column 3, lines 51-57 and Figure 1).  Therefore, it would have been 102 comprises an ethylvinyl acetate foam layer (paragraphs [0023] and [0024]), which corresponds to both the elastic foam and polyolefin materials of the elastic porous layer from claims 9, 13, 16, and 20. 	Veilleux does not explicitly teach the barrier layer 112 (polymeric layer) comprises a polyoxyalkylene polymer having at least one end group derived from an alkoxy silane, wherein all of the end groups of the polyoxyalkylene polymer are silyl terminated. 	Higuchi teaches a moisture-curable resin composition containing a hydrolyzable silyl group-containing polyether compound as a curable component, said polyether compound comprising polyoxyalkylene chains derived from a polyoxyalkylene polyol, 112 (polymeric layer) with the resin composition of Higuchi to yield a barrier layer which is curable at room temperature and is produced at a low cost.
	Regarding the air and water barrier properties between the barrier layer (polymeric layer) 112 and the polymer foam layer (elastic porous layer) 102, although the prior art does not explicitly disclose the barrier layer (polymeric layer) 112 and the polymer foam layer (elastic porous layer) 102 together form an air and water barrier that is water vapor permeable, where the air and water barrier has a vapor transmission rate of greater than or equal to 1 perms, the claimed properties are deemed to naturally flow from the structure in the prior art since the combination of Veilleux and Higuchi teaches a barrier layer and a polymer foam layer with identical and/or substantially identical Regarding claim 2 	In addition, Eubanks teaches the release layer may contain a release-promoting polymer (coating composition) on the side opposite the dry paint layer. This back of the release layer will come into contact with the dry film or with the optional adhesive layer when rolled. So to promote ready unrolling, the back may be treated with a release polymer.  The release polymer may be the same as or different than that residing on the other side of the release layer. These release polymers may be hydrocarbon, silicone, or fluoropolymer, and the like (paragraph [0079]), which corresponds to a coating composition disposed between the polymeric layer (barrier layer 112 as illustrated in Figure 1 of Veilleux) and liner (release layer 110 as illustrated in Figure 1 of Veilleux), wherein the coating composition has a first peel adhesion to the liner that is lower than a second peel adhesion between the polymeric layer and the liner (paragraphs [0023]).Regarding claim 3 	Regarding the second peel adhesion (between the barrier layer 112 (polymeric layer) and the release layer 110 (liner)), although the prior art does not explicitly disclose the second peel adhesion is at least 15 N/dm, the claimed property is deemed to naturally flow from the structure in the prior art since the combination of Veilleux and Eubanks teaches a barrier layer 112 (polymeric layer) and a release layer 110 (liner) with an identical and/or substantially identical structure and/or chemical composition as the claimed invention.  See MPEP §2112. Regarding claim 7 	In addition, Higuchi also teaches the hydrolyzable silyl group includes a trimethoxysilyl group, etc. (crosslinks derived from a trialkoxy silane) (column 5, lines 31-41) and further comprising clay and talc fillers (column 9, lines 15-20).   	Regarding the ability of the article to pass the different tests listed, although the prior art does not explicitly disclose the article passes at least one of Modified Test 1 of ASTM D-1970/D-1970M-13, Modified Test 2 of ASTM D-1970/D-1970M-13, or Modified Test 3 of ASTM D-1970/D-1970M-13, the claimed property is deemed to naturally flow from the structure in the prior art since the resin composition (polymeric layer) from Higuchi is identical and/or substantially identical in structure and/or chemical composition as the claimed polymeric layer, especially the materials of the claimed polymeric layer as recited in claim 11.  See MPEP §2112. 	From line 33 on page 7 through line 11 on page 8 in the originally filed specification, it is noted that the applicant described the material of the polymeric layer comprising a polyoxyalkylene polymer having at least one end group derived from an alkoxy silane (same as the chemical structure presented in claim 11) can cause the article to meet these requirements (tests listed in claim 7) for nail sealability.  In the same part of the originally filed disclosure it is also noted that improvements to nail sealability can be achieved by the presence of crosslinks derived from a trialkoxy silane and further improvements include adding fillers, such as clay and talc, which are all taught by Higuchi.  This provides sufficient evidence that the resin composition (polymeric layer) from Higuchi, as modified in the rejection of record, would necessarily Regarding claim 8, 10 and 17 	Regarding the vapor transmission rate, and the elongation of the air and water barrier, although the prior art does not explicitly disclose the portion of the air and water barrier not covered by the liner has a vapor transmission rate of greater than or equal to 1 perms, and the air and water barrier having an elongation of at least 90% in at least one direction, the claimed properties are deemed to naturally flow from the structure in the prior art since the combination of Veilleux and Higuchi teaches a barrier layer and a polymer foam layer with identical and/or substantially identical structures and/or chemical compositions as the claimed invention.  See MPEP §2112. 
Response to Arguments
Applicant's arguments filed 1 March 2021 have been fully considered but they are not persuasive.  	The applicant argued the broad class of polymer foams disclosed in Veilleux are not the same as what is exemplified in the instant application (FOAM 1, FOAM 2, and FOAM 3 from Table 1) and are not said to be elastic or water vapor permeable.  The examiner respectfully disagrees.  As is highlighted in the rejection of record, Veilleux teaches the polymer foam layer 102 comprising an ethylvinyl acetate foam.  It is noted the applicant recognizes the same ethylene vinyl acetate copolymer is considered to be a thermoplastic elastomer, or elastic material.  Therefore, it is the position of the examiner the polymer foam layer 102 from Veilleux is considered to correspond to the the release layer substantially eliminates the need for a liner.  These recitations do not convey the message that a liner should be avoided; but rather, the release layer performs the same task as a traditional liner, and the use of a liner may still be required.  Nevertheless, the examiner relies upon the release layer as corresponding to the claimed liner.  It is the position of the examiner that the combination of references used in the rejection of record do not teach away from their combination, contrary to the position taken by the applicant. 	The applicant argued that it is unclear why a person skilled in the art would want the barrier layer to be a curable composition, as there is no evidence that a curable composition would provide any advantage over a thermoplastic composition.  As is stated in the rejection of record, Higuchi teaches their resin composition is used as a sealing composition (being a barrier layer) which is curable at room temperature and is produced at a low cost.  Therefore, there exists sufficient motivation for why a person having ordinary skill in the art would be motivated to modify the composition of the barrier from Veilleux with the composition taught by Higuchi.  Put another way, a person prima facie case of obviousness. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074.  The examiner can normally be reached on Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783